Exhibit 10.1 AGREEMENT AND PLAN OF REORGANIZATION THIS AGREEMENT AND PLAN OF REORGANIZATION (“Agreement”) is dated as of February 13, 2014, and is by and among Medifirst Solutions, Inc., a Nevada corporation (“Medifirst”) and Consumer Resources Consultants, Inc., a Florida corporation (“Consumer”). R E C I T A L S WHEREAS, Medifirst desires to acquire 1,200 shares of the common stock of Consumer (“Consumer Shares”), which, when so acquired, will represent 80% of the issued and outstanding common stock of Consumer; WHEREAS, the Consumer desires to acquire 350,000 shares of the common stock of Medifirst (“Medifirst Shares”); WHEREAS, the respective Boards of Directors of Medifirstand of Consumer have adopted resolutions approving Medifirst ’s acquisition of the Consumer Shares in exchange for the issuance of the Medifirst Shares,upon the terms and conditions hereinafter set forth in this Agreement (“Exchange”) and WHEREAS, it is intended that the terms and conditions of this Agreement comply in all respects with Section 368(a)(1)(B) and/or Section 351 of the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations corresponding thereto, so that the Exchange shall qualify as a tax-free transaction under the Code. A G R E E M E N T NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein and in reliance upon the representations and warranties hereinafter set forth, the parties agree as follows: I. THE EXCHANGE 1.01Exchange.Upon the terms and subject to the conditions of this Agreement, Medifirst shall sell, convey, assign, transfer the Medifirst Shares to Consumer, and as consideration therefore, Consumer will issue to Medifirst the Consumer Shares which shall be equal to 80% of the issued and outstanding shares of common stock of Consumer as of the Closing Date.As a result of the Exchange, Consumer will become a subsidiary of Medifirst.For U.S. federal income tax purposes, it is intended that the Exchange shall qualify as a tax-free transaction under Section 368(a)(1)(B) and/or Section 351 of the Code. 1.02.Closing.Subject to the satisfaction or waiver of all of the conditions set forth in Sections 5.01 and 5.02, the Closing of the Exchange (“Closing”) shall take place on orbeforeFebruary 13, 2014 at the corporate offices of Medifirst or at such other date and/or such other place as the parties may designate.Such date is referred to herein as the “Closing Date.” 1.03.Deliveries.At the Closing, the following shall occur: (a)Medifirst shall issue the Medifirst Shares to Consumer and deliver or cause to be delivered a stock certificate for said shares to Consumer. (b)Consumer shall issue the Consumer Shares and deliver or cause to be delivered to Medifirst the Consumer Shares and such other documents as Medifirst may reasonably request in connection with the transactions contemplated hereby. II. REPRESENTATIONS AND WARRANTIES OF MEDIFIRST Medifirst represents and warrants to Consumer, as follows as of the date of this Agreement and as of the Closing: 2.01. Organization; Corporate Matters. (a)Medifirst is a company duly organized, validly existing and in good standing under the laws of theState of Nevada. Medifirst has the corporate power and authority to carry on its business as presently conducted; and is licensed or qualified to do business in all jurisdictions in which the character of its properties or nature of its business requires it to be so licensed or qualified, other than such jurisdictions where the failure to be so qualified would not have a material adverse effect on its financial condition, results of operations or business. (b)The copies of the corporate documents of Medifirst, which have been made available to Consumer prior to the Closing, are complete and correct copies as amended and in effect on the date hereof. 2.02.Capitalization. The authorized capital stock of Medifirst consists of200,000 ,000 shares of Common Stock, par value $0.0001 per share of which 13,281,750 are issued and outstanding and 1,000,000 shares of Preferred Stock, par value $0.0001 per share, none of which are issued and outstanding. All of the issued and outstanding shares of Medifirst are duly authorized, validly issued, fully paid and nonassessable. 2.03.Authority.Medifirst has full power and authority to enter into this Agreement and to carry out its obligations hereunder.The execution and delivery of this Agreement and the consummation of the transactions contemplated hereby have been duly authorized and approved by the Board of Directors of Medifirst, and no other corporate proceedings on the part Medifirst are necessary to authorize this Agreement and the transactions contemplated hereby in accordance with the terms hereof.This Agreement has been duly and validly executed and delivered by Medifirst and constitutes a valid and binding agreement. 2.04.Litigation.To the best knowledge of Medifirst, (a) Medifirst is subject to any judgment, order, decree or stipulation of any court or quasi-judicial or administrative agency of any jurisdiction, domestic or foreign, and (b) there is no litigation, proceeding or investigation pending or threatened against Medifirst or any of its subsidiaries affecting any of its respective properties or assets, or against any officer, director or shareholder of Medifirst, that might result, either in any case or in the aggregate, in any material adverse change in the business, operations, affairs or condition of Medifirst or its properties or assets, or that might call into question the validity of this Agreement, or any action taken or to be taken pursuant hereto. 2 III. REPRESENTATIONS AND WARRANTIES OF CONSUMER Consumer represents and warrants to Medifirst, as follows as of the date of this Agreement and as of the Closing: 3.01.Organization; Corporate Matters. (a)Consumer is a company duly organized, validly existing and in good standing under the laws of the State of Florida. Consumer has the corporate power and authority to carry on its business as presently conducted; and is licensed or qualified to do business in all jurisdictions in which the character of its properties or nature of its business requires it to be so licensed or qualified, other than such jurisdictions where the failure to be so qualified would not have a material adverse effect on its financial condition, results of operations or business. (b)The copies of the corporate documents of Consumer, which have been made available to Medifirst prior to the Closing, are complete and correct copies as amended and in effect on the date hereof. 3.02.Capitalization. The authorized capital stock of Consumer consists of1500 shares of Common Stock, par value $.001 per share of which 1500are issued and outstanding and 0 shares of Preferred Stock, par value $0 per share, none of which are issued and outstanding. All of the issued and outstanding shares of are duly authorized, validly issued, fully paid and nonassessable. 3.03.Authority.Consumer has full power and authority to enter into this Agreement and to carry out its obligations hereunder.The execution and delivery of this Agreement and the consummation of the transactions contemplated hereby have been duly authorized and approved by the Board of Directors of Consumer, and no other corporate proceedings on the part Consumer are necessary to authorize this Agreement and the transactions contemplated hereby in accordance with the terms hereof.This Agreement has been duly and validly executed and delivered by Consumer and constitutes a valid and binding agreement. 3.04.Litigation.To the best knowledge of Consumer, (a) Consumer is subject to any judgment, order, decree or stipulation of any court or quasi-judicial or administrative agency of any jurisdiction, domestic or foreign, and (b) there is no litigation, proceeding or investigation pending or threatened against Consumer or any of its subsidiaries affecting any of its respective properties or assets, or against any officer, director or shareholder of Consumer, that might result, either in any case or in the aggregate, in any material adverse change in the business, operations, affairs or condition of Consumer or its properties or assets, or that might call into question the validity of this Agreement, or any action taken or to be taken pursuant hereto. 3.05.Restricted Securities.Consumer acknowledges that the Company Shares will not be registered pursuant to the Securities Act of 1933, as amended (“Securities Act”), or any applicable state securities laws, that the Company Shares will be characterized as “restricted securities” under federal securities laws, and that under such laws and applicable regulations the Company Shares cannot be sold or otherwise disposed of without registration under the Securities Act or an exemption therefrom. In this regard, Consumer is familiar with Rule 144 promulgated under the Securities Act, as currently in effect, and understands the resale limitations imposed thereby and by the Securities Act. 3 3.06.Legend.Consumer acknowledges that the certificate(s) representing the Company Shares shall each prominently set forth a legend in substantially the following form: THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPTPURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS ORPURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. IV. COVENANTS AND AGREEMENTS OF THE PARTIES EFFECTIVE PRIOR TO CLOSING 4.01.Conduct of Business.Subject to the provisions hereof, from the date hereof through the Closing, Medifirst and Consumer, respectively, shall (a) conduct its business in the ordinary course and in such a manner so that the representations and warranties contained herein shall continue to be true and correct in all material respects as of the Closing as if made at and as of the Closing and (b) not enter into any material transactions or incur any material liability not required or specifically contemplated hereby, without first obtaining the written consent of the other V. CONDITIONS TO CLOSING 5.01.Conditions to Obligations of Consumer.The obligations of Consumer under this Agreement shall be subject to each of the following conditions: (a)Medifirst shall have delivered or caused to be delivered the items listed in Sections 1.03(a). (b)The representations and warranties of Medifirst contained herein shall be true in all material respects at the Closing with the same effect as though made at such time, except for those representations and warranties made as of a particular date which shall be true and correct as of such date. Medifirst shall have performed in all material respects all of their respective obligations and complied in all material respects with all covenants and conditions required by this Agreement to be performed or complied with by it at or prior to the Closing. (c)No injunction or restraining order shall be in effect, and no action or proceeding shall have been instituted and, at what would otherwise have been the Closing, remain pending before a court to restrain or prohibit the transactions contemplated by this Agreement. (d)All statutory requirements for the valid consummation by Medifirst of the transactions contemplated by this Agreement shall have been fulfilled.All authorizations, consents and approvals of, filings with and notices to any governmental body, court, agency, official or authority and other persons required to be obtained in order to permit consummation by Medifirst of the transactions contemplated by this Agreement shall have been obtained. (e)There shall not be or exist any change, effect, event, circumstance, occurrence or state of facts that has had, has or which reasonably could be expected to have a material adverse effect on Medifirst. 4 5.02.Conditions to Obligations of Medifirst.The obligations of Medifirst under this Agreement shall be subject to the following conditions: (a)Consumer shall have delivered or caused to be delivered the items listed in Section 1.03(b). (b)The representations and warranties ofConsumer contained herein shall be true in all material respects at the Closing with the same effect as though made at such time, except for those representations and warranties made as of a particular date which shall be true and correct as of such date.Consumer shall have performed in all material respects all of their respective obligations and complied in all material respects with all covenants and conditions required by this Agreement to be performed or complied with by themat or prior to the Closing. (c)No injunction or restraining order shall be in effect, and no action or proceeding shall have been instituted and, at what would otherwise have been the Closing, remain pending before a court to restrain or prohibit the transactions contemplated by this Agreement. (d)All statutory requirements for the valid consummation by Consumer of the transactions contemplated by this Agreement shall have been fulfilled.All authorizations, consents and approvals of, filings with and notices to any governmental body, court, agency, official or authority and other persons required to be obtained in order to permit consummation by Consumer of the transactions contemplated by this Agreement shall have been obtained. (e)There shall not be or exist any change, effect, event, circumstance, occurrence or state of facts that has had, has or which reasonably could be expected to have a material adverse effect on Consumer. VI. TERMINATION 6.01. Termination.This Agreement may be terminated at any time prior to the Closing Date as follows: (a)by mutual consent of Medifirst and Consumer; (b)by either Medifirst or Consumer if there has been a material breach of any representation, warranty, covenant or agreement on the part of the other set forth in this Agreement which breach has not been cured within five (5) business days following receipt by the breaching party of notice of such breach, or if any permanent injunction or other order of a court or other competent authority preventing the consummation of the Exchange shall have become final and non-appealable; or (c)by either Medifirst or Consumer if the Exchange shall not have been consummated before February 25, 2014. 6.02.Effect of Termination.In the event of proper termination of this Agreement by either Medifirst or Consumer as provided in Section 6.01, this Agreement shall forthwith become void and there shall be no liability or obligation on the part of any party hereto. In such event, all costs and expenses incurred in connection with this Agreement and the transactions contemplated hereby shall be paid by the party incurring such expenses. 6.03.Survival of Representations, Warranties and Agreements.The representations, warranties and agreements in this Agreement or in any instrument delivered pursuant to this Agreement shall survive the consummation of the transactions contemplated hereby and shall remain in full force and effect after the Closing Date. 5 VII. MISCELLANEOUS 7.01.Tax Treatment.The Exchange contemplated hereby is intended to qualify as a so-called “tax-free” reorganization and/or incorporation under the provisions of Section 368(a)(1)(B) and or Section 351 of the Code.The parties heretoacknowledge, however, that they each have been represented by their own tax advisors in connection with this transaction; that neither has made any representation or warranty to the other with respect to the treatment of such transaction or the effect thereof under applicable tax laws, regulations, or interpretations; and that no attorney’s opinion or private letter ruling has been obtained with respect to the treatment of such transactions or the effects thereof under the Code. 7.02Notices.All notices and other communications hereunder shall be in writing and shall be deemed to have been duly given if delivered personally, sent by overnight courier or mailed by registered or certified mail (postage prepaid and return receipt requested) to the party to whom the same is so delivered, sent or mailed at addresses set forth below: If to Medifirst: Bruce Schoengood 50 Oxford Road Manalapan, NJ 07726 Email: bruce@medifirsrsolutions.com If to Consumer: Steven Figliolini Consumer Resources Consultants, Inc. 6282 S. Military Trail Ste. 705 Lake Worth, FL 33463 Email:sfiggy87@gmail.com 7.03.Entire Agreement; Amendments.This Agreement and other documents and writings referred to herein or delivered pursuant hereto, which form a part hereof, contains the entire understanding of the parties with respect to its subject matter.There are no restrictions, agreements, promises, warranties, covenants or undertakings other than those expressly set forth herein or therein.This Agreement supersedes all prior agreements and understandings between the parties with respect to its subject matter.This Agreement may be amended only by a written instrument duly executed by the parties or their respective successors or assigns. 7.04.Counterparts.This Agreement may be executed in several counterparts, each of which shall be deemed an original but all of which together shall constitute one and the same instrument. 7.05.Governing Law; Venue.This Agreement shall be governed by, and construed and enforced in accordance with, the laws of the State of New Jersey without regard to its conflict of laws doctrines.Any and all actions brought under this Agreement shall be brought in the state and/or federal courts of the United States sitting in the State of New Jersey and each party hereby waives any right to object to the convenience of such venue. 7.06.Severability.If any term, provision, covenant or restriction of this Agreement is held by a court of competent jurisdiction to be invalid, void or unenforceable, the remainder of the terms, provisions, covenants and restrictions of this Agreement shall remain in full force and effect and shall in no way be affected, impaired or invalidated and the parties shall negotiate in good faith to modify this Agreement to preserve each party's anticipated benefits under this Agreement. 6 7.07.Separate Counsel.Each party hereby expressly acknowledges that it has been advised to seek its own separate legal counsel for advice with respect to this Agreement, and that no counsel to any party hereto has acted or is acting as counsel to any other party hereto in connection with this Agreement. 7.08.Expenses.At or prior to the Closing, the parties hereto shall pay all of their own expenses relating to the transactions contemplated by this Agreement, including, without limitation, the fees and expenses of their respective counsel and financial advisers. 7 7.09.Publicity.Except as otherwise required by law or the rules of the SEC, so long as this Agreement is in effect, neither Medifirst nor Consumer shall issue or cause the publication of any press release or other public announcement with respect to the transactions contemplated by this Agreement without the written consent of the other party, which consent shall not be unreasonably withheld. IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the parties hereto as the date first above written. CONSUMER RESOURCES MEDIFIRST SOLUTIONS, INC. CONSULTANTS, INC. By: /s/ Steven Figliolini Name: Steven Figliolini Title: President By: /s/ Bruce Schoengood Name: Brue Schoengood Title:President 8
